Case 1:20-cr-00056-DDD Document 4-1 Filed 03/03/20 USDC Colorado Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Criminal Case No. 20-cr-00056-DDD

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. ERIC BRANDT,

      Defendant.


      GOVERNMENT'S MOTION TO UNRESTRICT INDICTMENT AND CASE


      Upon the motion of the United States of America, and for good cause shown, it is

ORDERED as follows:

      The Indictment and the entire case be unrestricted.


      Dated this     _ day of ___________, 2020.

                                       BY THE COURT:



                                       THE HON. DANIEL D. DOMENICO
                                       UNITED STATES JUDGE
                                       DISTRICT OF COLORADO
